DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 6, and 7 have been amended.  Claim 5 is cancelled.  Claims 1-4, and 6-9 are pending, and under examination on the merits.
  

Response to Amendment
The Amendment by Applicants’ representative Kendall K. Gurule on 05/23/2022 has been entered.   
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 03/30/202, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

	
Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendments of claims 6 and 7 obviate the rejection of claims 6-8.  The rejection is withdrawn. 

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s argument is on the ground that Torri (“the `880 patent”) completely fails to teach or suggest (i) performing a first pulverization to produce relatively large particles (i.e. 70 wt% or more with a diameter of 710 um or more), before (ii) performing a secondary pulverization only on particles with a diameter equal to or greater than a certain reference diameter.  In contrast, the `880 patent simply discloses a single pulverization to achieve a particles size distribution between about 150 μm to around 710 μm. (See Example 2 of the `880 patent). Although the `880 patent does disclose pulverizing in two or more stages, it is completely silent on the essential method step of separating out larger particles after the first pulverization and only subjecting these larger particles to the second pulverization.

Applicant’s argument has been fully considered, but is found not persuasive.  The `880 patent teaches the water-absorbing resin (D) is obtained by crushing with a crushing machine, if necessary. The crushing may be carried out sequentially twice or more (that is, the crushing is carried out sequential two or more stages) in order to control the particle size distribution. The crushing carried out in two or more stages may be performed by using the same crushing machine for the stages, or by using different crushing machines in each stage (see col. 13, lns. 1-17).  In addition, the `880 patent teaches the crushed water-absorbing resin may be classified with a sieve of a particular mesh size, in order to give the water-absorbing resin (D) a particular particle size distribution.  The mesh size of the sieve is most preferably in a range of 710 μm to 450 μm. Sieves out of the range would possibly fail to give the particle size distribution to the water-absorbing resin (D). It is preferable to use two or more sieves having different mesh sizes (see col. 13, lns. 18-37).  Therefore, in addition of the method disclosed in Example 2, the `880 patent further teaches and/suggest the crushing may be carried out sequentially subjecting the pulverized particles to secondary pulverization.
 Optimization of operation procedure such as vacuum drying and reduced particle size of drying agent through crushing a product is not considered inventive steps, rather routine practice at grasp of one ordinary skilled in the art in view of the prior art teaching.  Even if the prior art does not teach these exact steps, the prior art teaches the general procedures of the claim. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
The decision In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) goes into significant detail about changes in concentration and clearly indicates that the burden is on applicant to show criticality of these changes as a result that is different in kind and not merely different in degree: "Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al, 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204.
However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433 ; In re Normann et al., 32 C.C.P.A. (Patents) 1248,150 F.2d 708, 66 USPQ308; In re Irmscher, 32 C.C.P.A. (Patents) 1259,150 F.2d 705, 66 USPQ 314 . More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213 ; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11, 57 USPQ 136 ." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)".  In the absence of unexpected results, one of ordinary skill in the art at the time of the invention would have been motivated to optimize the process in view of the teachings in the combined references, and said optimization could have been accomplished by one of ordinary skill in the art through routine experimentation.   Therefore, the rejection is maintained.

Non-status double patenting rejection
 
Applicant’s argument is found not persuasive for the reason articulated above under 103(a) rejection.  The rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,803,880 (“the `880 patent”) to Torii et al.

Applicant’s claim 1 is drawn to a method for preparing a super absorbent polymer comprising: performing crosslinking polymerization of a water-soluble ethylenically unsaturated monomer having an acidic group of which at least a part is neutralized, in the presence of an internal crosslinking agent and a polymerization initiator to form a hydrogel polymer containing a first crosslinked polymer; drying the hydrogel polymer to form a dried polymer; pulverizing the dried polymer to prepare pulverized particles so that particles having a diameter of 710 μm or more are present in an amount of equal to or higher than 70.0 wt% based on a total weight of the pulverized entire particles; and subjecting the pulverized particles to secondary pulverization, wherein during the secondary pulverization, a reference diameter is determined from a diameter range of 600 μm or more and 850 μm or less, and only particles having a diameter equal to or greater than the reference diameter among the pulverized particles are subjected to the secondary pulverization.
	
Determination of the scope and content of the prior art (MPEP §2141.01)	
Example 2 of the `880 patent discloses a method of a method for preparing a super absorbent polymer comprising: in a reactor vessel which was composed of a lid and a twin-arm type stainless kneader (content volume of 10 liters) jacketed and provided with two sigma blades, a reaction liquid was prepared by dissolving 11.9 g (0.1 mol %) of polyethyleneglycol diacrylate (i.e. an internal crosslinking agent) and 18.23 g of disodium hydrogenphosphite pentahydrate (i.e. a polymerization initiator) in 5416 g of an aqueous solution of sodium acrylic acid having monomer concentration of 39 wt % and a neutralization ratio of 71 mol % (i.e. a water-soluble ethylenically unsaturated monomer having an acidic group of which at least a part is neutralized); the reaction liquid was deaerated for 30 minutes under a nitrogen gas atmosphere; then, 29.36 g of a 10 wt % sodium persulfate aqueous solution and 24.47 g of a 0.1 wt % L-ascorbic acid aqueous solution were added to the reaction liquid with stirring. About one minute later, polymerization started. The polymerization was carried out at a temperature in a range of 20 °C to 95 °C while crushing gels generated via the polymerization. After 30 minutes from the start of the polymerization, a hydrogel cross-linked polymer was removed from the reactor vessel. The obtained hydrogel cross-linked polymers were in a form (shape) of small pieces having a diameter of less than or equal to about 5 mm. The small pieces of hydrogel cross-linked polymer were spread (scattered) on a 50-mesh metal wire (mesh size: 300 μm), and was dried by hot air of 180 °C for 50 minutes.  The water-absorbing resin obtained was pulverized with the roll mill and was classified with JIS standard sieves whose mesh sizes were 710 μm and 150 μm, so as to adjust the particle size distribution of the water-absorbing resin. In this way, water-absorbing resin was obtained.  In addition, the `880 patent discloses the water absorbent used in the water-absorbing sanitary material with 90% by weight or more of the particles have a diameter less than 850 μm but not less than 150 μm (col. 28, lns. 13-28).  The `880 patent discloses the water-absorbing resin is obtained by crushing with a crushing machine, if necessary. The crushing machine is not particularly limited but the following machines may be used as the crushing machine, for example: a roll-type crushing machine such as a roll mill; a hummer-type crushing machine such as a hummer mill; an impact-shock applying type crushing machine, a cutter mill, a turbo grinder, a ball mill, a flush mill, and the like. The crushing may be carried out sequentially twice or more (that is, the crushing is carried out sequential two or more stages) in order to control the particle size distribution. It is preferable to carry out the crushing sequentially three times or more (that is, the crushing is carried out sequential three or more stages). The crushing carried out in two or more stages may be performed by using the same crushing machine for the stages, or by using different crushing machines in each stage.  The crushed water-absorbing resin may be classified with a sieve of a particular mesh size, in order to give the water-absorbing resin a particular particle size distribution. There is no particular limit in terms of a classifier. For example, the classifier may be a vibrating sieve (unbalance weight driving type, resonance type, vibrating mortar type, electromagnetic type, circular vibrating type, or the like) an in-surface moving sieve (horizontal movement type, horizontal circular-linear movement type, three-dimensional movement type, or the like), a movable net type sieve, forced stirring type sieve, net-surface vibrating type sieve, a wind-force sieve, a sonic wave sieve, or the like. The vibrating sieve and the in-surface moving sieve are preferable. In order to obtain the water-absorbing resin (D) of the present invention, the mesh size of the sieve is preferably in a range of 1000 μm to 300 μm, more preferably in a range of 900 μm to 400 μm, and most preferably in a range of 710 μm to 450 μm. Sieves out of the range would possibly fail to give the particle size distribution to the water-absorbing resin. It is preferable to use two or more sieves having different mesh sizes. In order to give the water-absorbing resin of the present invention the particular particle size distribution, further classification may be performed so as to remove part or all of particles having a diameter less than a particular diameter. In this step, there is no particular limit in terms of the classifier. For example, the classifiers exemplified above can be used preferably. In addition to the classified, particulate-type classifiers (centrifugal force type, inertial force type and the like), and the like may be used. This step removes part or all of the particles having a diameter preferably less than 200 μm, more preferably less than 150 μm, and most preferably less than 106 μm, in order to obtain the water-absorbing resin.  Furthermore, the `880 patent discloses that the particles removed (removed fine particles) by the classification are recycled and transformed, for example by agglomeration, to larger particles or particle-shape agglomerations, so as to be used as the water-absorbing resin. The recycling of the removed fine particles may be carried out by well-known arts such as a method in which a warm water and fine powder of a water-absorbing resin are mixed and then dried (see U.S. Pat. No. 6,228,930).  The `880 patent discloses the recycled water-absorbing resin may be used as the water-absorbing resin, or may be returned to the pulverizing step (that is, the pulverizing step may be repeated with the recycled water-absorbing resin). In order to attain the targeted water-absorbing resin, the recycled particles are preferably returned to the pulverizing step, see col.13, ln. 1 to col. 14, ln.17.  The `880 patent also discloses that the polymerization may be carried out with various foaming agents which contains a hydrophilic polymer in a range of 0% to 50% by weight (with respect to the monomer), another component in a range of 0% to 10% by weight, and the like, where the hydrophilic polymer may be starch/cellulose, derivatives of starch/cellulose, polyvinyl alcohol, polyacrylic acid (salts), polyacrylic acid (salt)-based cross linking material, or the like, and the another component may be (hydrogen) carbonate, carbon dioxide, an azo compound, and an inert organic solvent, or the like; various surfactants; chelating agents; inorganic particulates such as kaolin, talc, silicon dioxide, and the like; multivalent metal salts such as aluminum polychloride, aluminum sulfate, magnesium sulfate, and the like, see col. 12, lns. 20-34. 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the `880 patent and the instant claims 1, 3-4, and 6-8 is that the prior art does not teach pulverizing the dried polymer to prepare pulverized particles so that particles having a diameter of 710 μm or more are present in an amount of equal to or higher than 70.0 wt% based on a total weight of the pulverized entire particles.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instant claims 1, 3-4, and 6-8 would have been obvious over the composition of the `880 patent, because the prior teaches a general method to prepare a super absorbent polymer at most preferably in a range of 710 μm to 450 μm. Sieves out of the range would possibly fail to give the particle size distribution to the water-absorbing resin. It is preferable to use two or more sieves having different mesh sizes. In order to give the water-absorbing resin of the present invention the particular particle size distribution, further classification may be performed so as to remove part or all of particles having a diameter less than a particular diameter. In this step, there is no particular limit in terms of the classifier. For example, the classifiers exemplified above can be used preferably. In addition to the classified, particulate-type classifiers (centrifugal force type, inertial force type and the like), and the like may be used. This step removes part or all of the particles having a diameter preferably less than 200 μm, more preferably less than 150 μm, and most preferably less than 106 μm, in order to obtain the water-absorbing resin, see col.13, ln. 1 to col. 14, ln.17.  
 Furthermore, the `880 patent discloses that the particles removed (removed fine particles) by the classification are recycled and transformed, for example by agglomeration, to larger particles or particle-shape agglomerations, so as to be used as the water-absorbing resin.  To one ordinary skilled in the art it would have been routine optimization to prepare pulverized particles having a diameter of 710 μm or more are present in an amount of equal to or higher than 70.0 wt% based on a total weight of the pulverized entire particles base on the particular particle size distribution and further classification taught by the `880 patent described above.  

In terms of claim 2, the `880 patent teaches that the polymerization may be carried out with various foaming agents which contains a hydrophilic polymer in a range of 0% to 50% by weight (with respect to the monomer), another component in a range of 0% to 10% by weight, and the like, where the hydrophilic polymer may be starch/cellulose, derivatives of starch/cellulose, polyvinyl alcohol, polyacrylic acid (salts), polyacrylic acid (salt)-based cross linking material, or the like, and the another component may be (hydrogen) carbonate, carbon dioxide, an azo compound, and an inert organic solvent, or the like; various surfactants; chelating agents; inorganic particulates such as kaolin, talc, silicon dioxide, and the like; multivalent metal salts such as aluminum polychloride, aluminum sulfate, magnesium sulfate, and the like, see col. 12, lns. 20-34. 

In terms of claim 9, the `880 patent teaches that the particles removed (removed fine particles) by the classification are recycled and transformed, for example by agglomeration, to larger particles or particle-shape agglomerations, so as to be used as the water-absorbing resin. The recycling of the removed fine particles may be carried out by well-known arts such as a method in which a warm water and fine powder of a water-absorbing resin are mixed and then dried (see U.S. Pat. No. 6,228,930).  The `880 patent discloses the recycled water-absorbing resin may be used as the water-absorbing resin, or may be returned to the pulverizing step (that is, the pulverizing step may be repeated with the recycled water-absorbing resin), fine powder of a water-absorbing resin and a monomer aqueous solution are mixed and then polymerization is carried out; a method in which water is added to fine powder of a water-absorbing resin and agglomeration is carried out with a surface-pressure equal to or higher than a particular level (European Patent No. 844270) and a method in which a fine powder of a water-absorbing resin is wetted sufficiently so as to form an amorphous gel, and then the amorphous gel is dried and crushed (U.S. Pat. No. 4,950,692), see col.13, lns. 59 to col. 14, ln.1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-4 and 6-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,161,942 (“the `942 patent”) in view of US Patent No. 7,803,880 (“the `880 patent”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s claims 1-4 and 6-9 and claims 1-9 of the `942 patent are drawn to a method for preparing a superabsorbent polymer comprising: preparing a hydrogel polymer by performing thermal polymerization or photopolymerization on a monomer composition comprising a water-soluble ethylene-based unsaturated monomer and a polymerization initiator; drying the hydrogel polymer to form a dried polymer; pulverizing the dried polymer to form a pulverized polymer; classifying the pulverized polymer into a fine powder having a particle diameter of 150 μm or less and a normal particle having a particle diameter of more than 150 μm to 850 μm or less and preparing a fine powder reassembly by mixing the fine powder with water, see Applicant’s claim 9 and claim 1 of the `942 patent.  
In terms of the difference of pulverizing the dried polymer to prepare pulverized particles so that particles having a diameter of 710 μm or more are present in an amount of equal to or higher than 70.0 wt% based on a total weight of the pulverized entire particles; and subjecting the pulverized particles to secondary pulverization of Applicant’s claim 1 and the claims of the `942 patent, the `880 patent teaches and/or suggests  a general method to prepare a super absorbent polymer at most preferably in a range of 710 μm to 450 μm. Sieves out of the range would possibly fail to give the particle size distribution to the water-absorbing resin. It is preferable to use two or more sieves having different mesh sizes. In order to give the water-absorbing resin of the present invention the particular particle size distribution, further classification may be performed so as to remove part or all of particles having a diameter less than a particular diameter. In this step, there is no particular limit in terms of the classifier. For example, the classifiers exemplified above can be used preferably. In addition to the classified, particulate-type classifiers (centrifugal force type, inertial force type and the like), and the like may be used. This step removes part or all of the particles having a diameter preferably less than 200 μm, more preferably less than 150 μm, and most preferably less than 106 μm, in order to obtain the water-absorbing resin, see col.13, ln. 1 to col. 14, ln.17.  Furthermore, the `880 patent discloses that the particles removed (removed fine particles) by the classification are recycled and transformed, for example by agglomeration, to larger particles or particle-shape agglomerations, so as to be used as the water-absorbing resin.  To one ordinary skilled in the art it would have been routine optimization to prepare pulverized particles having a diameter of 710 μm or more are present in an amount of equal to or higher than 70.0 wt% based on a total weight of the pulverized entire particles base on the particular particle size distribution and further classification taught by the `880 patent described above.  

Conclusions
Claims 1-4 and 6-9 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731